Warren E. Burger: At 1 o’clock, we will hear arguments in Matthews against the United States. Mrs. Shapiro, you may proceed whenever you are ready.
Harriet S. Shapiro: Mr. Chief Justice, may it please the Court. This case is here on direct appeal by the Government from the decision of a Three-Judge District Court in the Southern district of Florida. Like the preceding case, it involves the challenge to the Federal Government’s power to classify on the basis of alienage. But this case challenges an illegitimate classification, which limits eligibility to a federal health insurance program for the elderly, Medicare part B or supplementary Medicare and medical insurance. Part B is part of the social security system. The major part of that system is of course old age and survivor's insurance. Eligibility for those benefits depends on age and past work and covered employment. It is equally available to aliens and citizens. This basic retirement insurance is supplemented by Medicare parts A, B. Part A provides hospitalization insurance, and B provides insurance covering certain other medical costs such as doctor’s fees and medicines. Since part A and B were intended to supplement the basic retirement systems, both are made available to anyone, alien or citizen who is entitled to social security benefits or indeed to railroad retirement benefits. Appellees’ complaint is that they are denied Equal Protection because sub part B is also available to citizens without regard to their work and covered employment, but to non-covered aliens, only if they have been admitted for permanent residence and lived her for five-years. Our principle answer to that complaint is that Equal Protection analysis is simply not relevant in considering the constitutional nullity of federal statutes, which distinguish between citizens and aliens in their status as aliens. And if Equal Protection analysis is relevant at all, the scope of judicial view in this case is extra ordinarily limited. Certainly, no more than the traditional rational basis test is appropriate. Our arguments along these lines were thoroughly discussed this morning and I do not plan to go over that ground again. Instead, I would like to focus on the Medicare statute and show that if a rational basis test is to be applied, the statute is clearly constitutional. But first, I want to speak briefly of the jurisdictional issues in light of this Court’s recent decision in Weinberger versus Salfi. The appellees are three aliens who brought this suit as a class action to challenge the Secretary’s refusal to enroll them in Medicare part B. Clara and Diaz are Cuban refugees who are allowed to enter the country in 1971 under special Immigration Act Provision permitting the temporary entry of people in emergencies. They are thus parolees and have not under the specific terms of the Immigration Act been admitted for permanent residence. Espinosa is a Colombian who was admitted for permanent residence in June of 1971, thus, none of the appellees are entitled to enroll simply on the basis of their residence in this country, as they would be if they were citizens. Clara and Diaz applied for enrollment. They were denied. Without asking for a rehearing, they brought this suit for judicial review of the denial, claiming jurisdiction under 42 U.S.C 405 (g). This of course is the same jurisdictional basis at it was involved in Salfi. Espinosa joined the suit and then filed a claim. The Three-Judge District Court found that the administrative exhaustion required by 405 (g) would be futile. It then certified as a class, all immigrants who have been or will be denied enrollment in sub-part B because they are not aliens lawfully admitted for permanent residence who have lived here for five-years. The Court also established subclass, which was represented only by the appellee Espinosa consisting of those who have been or will be denied enrollment solely because of their failure to meet the five-year residence requirement.
William H. Rehnquist: Was that certification without regard to whether the members of the class had individually made application to the socials, the secretary or its delegates.
Harriet S. Shapiro: Yes, necessarily because it had included those who will be denied. There is no, because that was before Salfi, there was no indication. The District Court then held the entire alien eligibility requirement for Medicare Part B unconstitutional and it permanently enjoined the Secretary from relying on that requirement to deny enrollment to the class members and after a short stay, the Order became effective in August 1973. So, the entire class was enrolled and has been insured since that time. As in Salfi, there was no allegation that the class members had even filed an application with the Secretary much less that he had not rendered any decision filing or otherwise, review of which was sought. Thus, as in Salfi, the class was improper.
Speaker: Mrs. Harriet, if you could leave out the will be part of the class and just limit it to the have been, would there be anyone in the class other than the named plaintiffs?
Harriet S. Shapiro: The record does not show --.
Speaker: It would not; we have to assume as to them that there had been applications, which were denied?
Harriet S. Shapiro: Yes, there certainly could have been, but there certainly was no -- the District Court made the determination themselves that itself that further review by the Secretary would have been futile and Salfi indicates that the Secretary must make that determination.
Speaker: What I really want to know is, is your only objection of the class to the will be portion of it or do you object anything more than that?
Harriet S. Shapiro: I do not really think that the class issue is a problem in this case. For one thing, because there was no stay, the class members have been being paid or have been enrolled and of course, the decision of this Court, because this Court has jurisdiction because the District Court held the statute unconstitutional same ways as it was in Salfi. The Secretary has determined as in Salfi again that there was jurisdiction because there was a final decision over Clara and Diaz, it was final administrative determination as to Clara and Diaz and this Court’s determination will bind the Secretary for the future as to everybody.
Speaker: I thought you would argue with in any event the junction was not proper? I gather at least two of this three were proper before the district.
Harriet S. Shapiro: Right.
Speaker: But even assuming that they were entitled to relief, I gather your submission is that the only relief individually to have the Secretary’s termination reverse, is that right? And that under no circumstances where those two individuals entitled to injunction. Is that right?
Harriet S. Shapiro: Yes. Well.
Speaker: But suppose we disagree with you as to those two in saying that the three-judge court was right and in this circumstance what will we do, we affirm the injunction or not?
Harriet S. Shapiro: As to those two.
Speaker: This only concludes that the District Court correctly found the statute unconstitutional. In the cases of those two individuals Diaz and Clara, then what do we do?
Harriet S. Shapiro: I do not think that we object so much to the form of the order if the statute was unconstitutional as to those two then they properly enrolled and --
Speaker: But the injunction and I gather is against the Secretary enforcing that provision as to anybody.
Harriet S. Shapiro: The injunction is to his enforcing it specifically against the class members.
Speaker: I mean you are content with that if be affirmed?
Harriet S. Shapiro: As a practical matter, it does not really make any difference in this particular case. Our main point, I suppose on the class action aspect is, that the error, because the Order was not stated, the error has cost the Government about $2 million, something over $2 million for 1975 alone, but essentially that is water over the dam at this point.
Speaker: But is that money been paid out on application, for benefits?
Harriet S. Shapiro: The way that figure was arrived at, the Government pays $750.00 a month in premiums to match the $670.00 a month that is paid by each alien. And then at end of the year, the Government makes-up any deficit in Trust Fund that applies to this particular program and the total cost of both benefits and the premium payments and the make-up is $10.00 each.
Speaker: What procedure by which the Government in order has to match, the aliens, the particular aliens except.
Harriet S. Shapiro: That is the statute.
Speaker: I know but how does the alien bring to the attention of the Secretary that there is a duty to match that 670.
Harriet S. Shapiro: That is by virtue of his enrollment.
Speaker: I see, just enrollment?
William H. Rehnquist: Well, Mrs. Shapiro, I am still not clear, did the class include some persons who had in the past been denied what the District Court felt they were entitled to but who had not in the past made some sort of application to the secretary?
Harriet S. Shapiro: The class definition is on page 50 and 51 of the appendix and it includes all immigrants residing in the United States who have attained the age of 65 and who have been or will be denied enrollment in the Supplemental Medical Insurance Program. So it does not say anything about when they have been denied.
William H. Rehnquist: Nothing about whether or not they -- this action was brought within 60 days.
Harriet S. Shapiro: Nothing about that, no.
William H. Rehnquist: Well you object on that grounds then I take it.
Harriet S. Shapiro: We think that the class was improper, yes on that ground. What happened after the state was dissolved, was that the social security, I mean ATW paid under the order everybody whose applications were in the pipeline at that time. They did not go back and pick-up people who had been denied more than 60 days before. I think when you are thinking about the retro-activity issue here and the whole class action issue, it is kind of important to remember that what is involved here is an application and then payment of a premium by the applicant and insurance from that point forward. So that to go back and say when you enrolled and we denied you but we are going to reopen it and then you have to pay us the monthly premiums and we get insurance for period when you may or may not had been sick. It is rather peculiar kind of a retro-activity problem.
Warren E. Burger: You would not get many integers voluntarily would you?
Harriet S. Shapiro: Not unless I have been sick. The situation as to Espinosa is little more complicated. He did not apply for enrollment until after he joined the suit. Because of the litigation and the District Court's injunction against denying him enrollment, his application has in fact never been adjudicated. It is rather hard to see how there kind have been a final decision as to him for meeting review under 405 (g). But the appellees point out that the secretary has nevertheless in effect stipulated that his claim had been finally denied. That may not be an entirely accurate reading of the stipulation originally made. But we do agree that the District Court and the parties assumed before Salfi that Espinosa’s application was to be treated as if it had been finally denied by the secretary. The secretary has concluded that but before the injunction, the application would have been denied solely because of Espinosa’s failure to meet the alien inter provisions. As a technical matter, we do not believe that the stipulation here cures the lack of any decision, not alone and a final one. But the circumstances of this particular case, especially the fact that it was litigated before Salfi may justify reading this stipulation liberally and concluding that the secretary has now foreclosed from denying that there had been a final denial of Espinosa’s claim sufficient to satisfy 405 (g). Perhaps the most important point here is the wisdom of Salfi’s emphasis on the need for final administrative decision. Because when adjudication of Espinosa’s application was interrupted, there was some indication that he was entitled to enroll because he had worked in covered employment. In fact, he had not, but Salfi recognizes that 405 (g) and H protect the Courts from being asked to consider constitutional issues until that kind of factual question has been finally settled administratively. It is important for the Court not to retreat from that principle here.
Speaker: Well that is jurisdictional.
Harriet S. Shapiro: It is jurisdictional.
Speaker: If it is, unless stipulation the stipulation can really be read as having been a denial by the secretary, how can the District Court have jurisdiction of the Espinosa?
Harriet S. Shapiro: Well, the record on the stipulation is really quite unclear and it is hard to read it as a stipulation that there has been a final denial but I as I say, I think that it could perhaps be done. And we would not object in this case, like the stipulation in that.
Speaker: The effect to that Mrs. Shapiro be then like the efforts to confer jurisdiction by a stipulation?
Harriet S. Shapiro: No, because what the stipulation -- what we would be doing would be reading the stipulation as a stipulation that there was a final decision.
Speaker: Which is the factual premise --
Harriet S. Shapiro: Yes, yes. I turn now to the merits. This case –
Speaker: Does it really matter, merits are here anyway and the other two cases are not there, in the Clara and Diaz cases.
Harriet S. Shapiro: They are --
Speaker: Whether we reach it or not in Espinosa.
Harriet S. Shapiro: The merits are either in Clara and Diaz that if Espinosa is out of the case then you have somewhat more leeway in how you – which ones of the various issues, there are that you can attack, you can decide and settle the case. This case involves both an alienage classification and social welfare legislation. The Solicitor General explained this morning, why we believe that alienage classifications of the sort involved here are simply not subject to attack on Equal Protection grounds. He argued alternatively, if they are subject to such an attack, only the most attenuated rational basis test is appropriate. And a narrow rational basis test is also appropriate here because the case involves social welfare legislation and Salfi is the most recent expression of that principle. In that connection, I want only to emphasis that under the test reaffirmed in Salfi and as Mr. Justice Stewart pointed out this morning. This Court need not consider whether the asserted justification actually motivated Congress in making the classification nor whether a different classification would have served equally well. The enrollment limitations here are rationally related to both legitimate immigration and social insurance policies. First, it is rational in terms of both policies to treat aliens lawfully admitted for permanent residence differently from others who have not expressed their intent to remain here indefinitely and have not submitted to the screening necessary to establish their right to do so. That distinction, we believe is self evidently reasonable when applied to most non-immigrant aliens. People like illegal entrants, diplomats, visitors, members of cruise of foreign ships. Certainly, Congress is not constitutionally required to provide subsidized medical insurance to such temporary residents in this country just because it does so for citizens. It is also reasonable for Congress to conclude that parolees like Clara and Diaz should be treated like temporary residents until they have been admitted for permanent residence. They were given refuge in this country without prior screening because of emergency conditions. The statute under which they entered specifically requires their return to the country from which they came when the emergency ends. They apparently wish to remain here permanently since they have applied for adjustment of their status to that of permanent immigrants, permanent resident immigrants. If they meet immigration standards, their status will be adjusted retroactive to the time at which they entered. But until that has been done, they are here at the discretion of the attorney general for the duration of the emergency and thus can reasonably be considered more like temporary visitors than permanent residents. The five-year residents requirement is also a rational expression of immigration policy. It is the essence of Congressional immigration policy to decide the extent to which immigration will be encouraged. A person considering immigration will normally consider the cost of living in this country. Part of that cost is the cost of medical care. If subsidized Government insurance is available, the cost will be lower than if it is not. If it is available after five-years, the cost is less than if it is not available at all. Immigration of the elderly has thus encouraged by making such insurance available to them but not encouraged as much as if it were available immediately on entry. Even more explicitly, the Immigration Act expresses the policy that aliens who are likely to become public chargers are not to be admitted as immigrants. The practical effect of that requirement for immigrants over 60 which is of course the people that are involved in the Medicare eligibility provision, is that they must either be economically independent or have someone here who will assume responsibility for their support. But the Medicare limitation simply defines the extent of that support obligation. So the effect of the immigration statute and the Medicare statute together is the same as if Congress had provided explicitly in the immigration Act that elderly immigrants must undertake to provide for their own medical care for five-years, either through private insurance or otherwise. Congress could certainly have done that directly through provisions in the Immigration Act. Congress has an equal right to do it indirectly through the Medicare Act. We believe this Court really need go no further than that to reject the petitioner’s claims. But the alien eligibility limitation also reflects valid social welfare policies. The fact that Medicare part B is available to all citizens over 65 means that it supplements all the retirement systems in the country. Principally, of course social security, also the Railroad Retirements Act, the civil service and even the military retirement provisions. Medicare cannot reasonably be considered apart from the systems, all our programs to provide for the elderly in their retirement years. All reflect a federal responsibility that to those who have contributed to the country over there working years. All are based in part on the individual contributions of the workers and impart on taxes. Since Medicare part B supplements all of them, the federal contributions reasonably come from general revenues rather than from taxes on individual employers, as I do in the individual systems. In any case, the mechanics of funding should not obscure the fact that what is involved here is a supplement to retirement systems. Supplementary medical insurance like the systems, which it supplements, is made available in recognition of past contributions to the economy. It is perfectly true that resident aliens like citizens pay taxes and contribute in many other ways to our economy. Citizens ordinarily do so over their working lives and when they become 65, they may enroll in Medicare part B. Congress concluded that an alien who has made similar contributions for only five years may also enroll in Medicare part B at 65. That is surely is not discriminating against the alien in the allocation of tax funds. The District Court was troubled by the fact that chronically indigent citizens who may never have paid taxes are contributing in any way to the economy are entitled to Medicare, while aliens like appellees are not. There are two answers to that concern. First, as Salfi reminds us, Congress may use broad classifications to avoid the administrative burden of case by case determinations of eligibility. Since entitlement to Medicare is fundamentally based on entirely to retirement benefits and citizens are far more likely to meet this requirement than aliens who are admitted within five years of their application. It is reasonable to require proof of eligibility only of the aliens and not of the citizens, even currently indigent citizens. But there is another justification for permitting the enrollment of indigent citizens and not recent immigrants. Both provisions protect State Welfare funds. The enrollment of indigents means that federal funds pay medical expenses, the States would otherwise have to pay. Denial of Medicare to recent immigrants discourages the entry of those most likely to become State charges. The fact that the immigration laws have the same effect with regard to the immigrants simply means that the two Acts are consistent. It certainly does not mean that either is irrational. Appellees emphasize that an elderly alien's need for subsidize medical insurance is likely to be as great as that of an elderly citizen, that is undoubtedly true. But they also claim that the only purpose of Medicare part B is to provide medical insurance to those who need it and that is not true. Legislative classifications in the social welfare field almost always are the result of many considerations. But no social welfare classification can be made without balancing needs against costs and these will vary from statute to statute. This of course means that the classifications made will vary from statute to statute. For instance, in the program providing for supplementary federal welfare payments for elderly, blind and disabled indigents, Congress provided more generously for aliens than it did in the Medicare statue, and there it included all aliens who are in this country under color of law that the needs and the costs that were being evaluated in the welfare statute that issued there were different. And so a different balance was struck. This Court has always recognized that making that balance is a legislative function not to be disturbed so long as there is a rational justification for it. Here, the underlying justification is that the needs of those with a substantial relation to the country are recognized. But the needs of those whose relationship is essentially temporary are not. Congress drew a line which is reasonable in terms of that justification. The District Court is changing of that line is now costing the Government over 2 million dollars annually. And that price would probably grow up in the future. Congress frequently reevaluates Medicare and it may someday decide that appellees needs to justify that burden on the treasury. It has not done so yet and that is not a decision for this Court. I would like to reserve the remainder of my time.
Warren E. Burger: Mr. Rogow.
Bruce S. Rogow: Mr. Chief Justice, May it please the court. The argument as to jurisdiction, is contained in our supplemental reply brief and I think after hearing Mrs. Shapiro this afternoon. I think we are basically in agreement, there is clearly jurisdiction as to Diaz and Clara and as I read Mrs. Shapiro’s position, there is a concession that the Government did stipulate to the finality of the decision regarding Mr. Espinosa and that stipulation as to finality. Therefore, means that the Court has jurisdiction as to Espinosa. The class matter, I think is not really very important if the statute falls in this case as to Espinosa than it falls as to everyone. But I think for the reasons that I have pointed out in my supplemental brief. If you read the class as those who have been denied, then Mr. Espinosa and others who have applied and been determined not eligible would be included. I think the important part of this case obviously has to do with whether or not Congress can treat aliens and discriminate against aliens in the way that the Government would like to have us believe. The Government attempts to cast this case as one in which Congress has exercised its plenary power over immigration and under the theory that the Government advances, this statutory resident’s requirements in this case are somehow linked to the plenary power over immigration. They encourage or discourage immigration. If the Government is right, everyone of the 200 and some odd statutes that they have listed in their appendix to the Wong brief must then be read as somehow encouraging or discouraging immigration. With nothing more, no other evidence should substantiate that merely because, they classify based upon alienage. What is fatal to the Government’s theory is that, that would require the Court to indulge the assumption that all of these statutory classifications based upon alienage are somehow attempting to regulate admission or exclusion of aliens and I give the Court one example, which I think, underscores the fallaciousness of that position. Mrs. Shapiro refers to the supplemental security income statute that is titled 42 United States code section 1382. In that statute which provides a, to the aged, blind and the disabled. The Government has not drawn a line that precludes aliens from receiving those benefits. People here under color of law, conditional entrance for parolees can receive those benefits using the Government’s logic. That would mean that that statute in some way is seeking to encourage immigration. Obviously not. At the most, what can be said for these statutes is that when they classify based upon alienage that classification perhaps is in someway related to the benefits that the Government is extending in this case for instance. I think quite frankly what the Government is doing, what the Congress has done in this classification is, it has said that aliens with some ties to this country would be entitled to certain welfare benefits, certain health care benefits. It has not said this is encouraging or discouraging immigration, it is not related at all to immigration and I think that if one then strips the constitutional cloak of immigration power, of plenary power from this case, we come up with the statute that in many ways resembles the statutes tracked down by this Court in Graham Versus Richardson. Statutes, which provide important welfare or health care benefits and then discriminate against a class of people, aliens.
Warren E. Burger: Well, what would you have to say about class of people who are clearly illegally in the United States, smuggled in one way or another which various reports have indicated a very large number of people, whatever the figure maybe.
Bruce S. Rogow: Mr. Chief Justice, those people certainly would not be included within those who would obtain benefits under the statute, they are not people whom—
Warren E. Burger: Then they are discriminated against, are they not? Their pains and their needs are the same, are they not?
Bruce S. Rogow: But those people are not in the country with any kind of legal status at all, they are illegal.
Warren E. Burger: Well, then your people should talk about here now, are here by the status but qualified by the very process that admitted them, are they not?
Bruce S. Rogow: Only Diaz and Clara, I believe you are speaking of, Mr. Chief Justice. That Mr. Espinosa is here lawfully admitted for permanent residents under the meaning of the immigration law.
Warren E. Burger: I am speaking of the other two.
Bruce S. Rogow: Yes sir, they are here in a special category. But it is certainly not the same category as those who sneak in the country and those who jump shift and come into the country, their category is one.
Warren E. Burger: Would you put a considerable emphasis on the needs of people which you cannot distinguish between the needs of the illegal alien and one who is here under conditional grant, can you? Or one who is here with no conditions at all?
Bruce S. Rogow: No sir, that the needs for medical care maybe the same but if we use the Government's position which is that there is some requirement that Congress can impose there being some tie to the country, those people could legitimately be excluded. People who fall in what is known as a non-immigrant categories, visitors, visiting journalists who are just on an assignment to this country, those people have no ties to the country and perhaps we would agree that it is legitimate for Congress to draw a line in that way. It is rationally related to the purpose of the program which is to provide medical care to those who have some ties.
Warren E. Burger: What are the ties of this category of people who maybe ejected from the country when political conditions in their point of origin permitted? The ties of such people, they are temporary but the time frame is merely longer, is it not?
Bruce S. Rogow: No. I do not think the ties –
Warren E. Burger: Why are they different from a journalist who is over here to spend six months studying our welfare system?
Bruce S. Rogow: Because the journalist has his home elsewhere. These people have their homes here, these people have their residences here.
Warren E. Burger: You could say that but they have homes elsewhere too even though those homes may have been confiscated.
Bruce S. Rogow: If one looks the definition of residents under the Title VIII Section 1101 of Immigration Law, residence means the place of general abode the principal actual dwelling place in fact without regard to intent by the way, but it is the actual dwelling place in fact and if one is going to look for definitions and one looks there that the refugees in this case have their principal places of abode here. But I do not want to get tied to Immigration Law in this case because it is not an immigration case. We are saying Mr. Chief Justice, with regard to those special people, Diaz and Clara. We are saying that the lawfully admitted provision as applied to them is unconstitutional because it is not rationally related to the purpose of the statute and the purpose of the statute is to provide medical care to the elderly who have some ties to the country. Diaz and Clara have ties to the country; they are excluded under the statute that exclusion is irrational given the purpose of the statute.
Warren E. Burger: You say and then restate, they have ties to the country, their tie to the country is condition, is it not? By the fact that they are admitted as temporary political refugees subject to exclusion and return to Cuba when it is politically feasible for them to do so without danger, is that not a fair statement of their status here?
Bruce S. Rogow: Technically it is a fair statement as –
Warren E. Burger: No, non technically then with –
Bruce S. Rogow: I do not think it is a fair statement, I do not think that the Government –
Warren E. Burger: Why not?
Bruce S. Rogow: Because I do not think that the Cuban refugees who have a very unique status in this country, there are many, many statutes providing all kind of benefits, resettlement benefits to them, placement benefits, job training benefits to them.
Warren E. Burger: To their own expressed actions, are they not?
Bruce S. Rogow: Yes Mr. Chief Justice.
Warren E. Burger: Do you have an expression action that cuts the other way if –
Bruce S. Rogow: It does not cut directly the other way as applied to them. It precludes them but in response to your question Mr. Chief Justice which is, are these people temporarily here and will they be excluded, the hypothetical you gave me, requires me to indulge the assumption, they will be excluded when political conditions change in Cuba. I do not think that I can agree with that assumption.I do not think that Mr. Diaz who is 80 years old and that Mr. Clara are going to be excluded from the country, if the Castro regime falls in Cuba. I just do not think that it is a practical matter.
Warren E. Burger: How did you know that?
Bruce S. Rogow: I do not know that but –
Warren E. Burger: Then we cannot know it either.
Bruce S. Rogow: I agree but as your question Mr. Chief Justice is whether not they are here temporarily and are going to be excluded and I cannot agree that I know that they will be excluded. My point is they are here, their home is here, their ties are here and if we take the Government's submission to the Court as being the proper one that the Government is requiring some ties. These people have the ties. Now, I must say that, that is only one part, there are two classes involved here. There are aliens who have not been here for five years who are not in the same category as Mrs. Diaz and Clara. I think that all of these people are entitled to the constitutional protections of the Fifth Amendment and I think that when one looks at Graham versus Richardson, the reason why they are entitled to it becomes obvious. Because these people who are in the country under color of law are the prime example of a discreet and insolent minority. That is the suspect classification test. We think the suspect classification test is right. We think that is one that should be applied to this group of aliens. And Mr. Bork this morning, I think tried to frighten the Court away from adopting the suspect classification test by saying that all of these statutes listed in his appendix to the Wong brief might then fall. I think Mr. Bork was wrong and I think Mr. Bork’s fears that were unfounded. Many of those statutes maybe justified as exercises of the power over Foreign Affairs, as exercises of Power to protect National Security, as exercises of the power to protect vital resources and so I do not think that utilizing suspect classification will result a fortiori in the destruction of the constitutionality of those statutes. Now, even if the rational basis test is the test that ought to be used in this case. We think that these statutory classifications do not pass constitutional master. Weinberger versus Salfi has been cited this afternoon and Weinberger versus Salfi is the case, the most recent case, which talks about the rational basis test and how it is utilized. And I think that when one looks at Weinberger versus Salfi and compares it to this case. One sees why the statutory residents requirements here fall and they did not fall in Salfi. For instance in Salfi, there was a long legislative history, which show that Congress was concerned with abuses of the Social Security system that resulted from Sham Marriages. Salfi involved the duration of relationship requirement. One had to be married for nine months in order to secure a social security benefits if one's spouse died. There was a presumption that if you are married for more than nine months. It was not a marriage entered into, for the purpose of securing those benefits. So there is that long legislative history that there had been –
William H. Rehnquist: Had been the long legislative history all, is that recalls you by a paragraph, does it not?
Bruce S. Rogow: My impression form your opinion Mr. Justice Rehnquist, is that you certainly found that there was much testimony in the Congressional hearings that there had been abuses and people were entering into sham marriages.
William H. Rehnquist: Well, that factor was there but I think it was dealt with fairly shortly in the legislative history.
Bruce S. Rogow: But no matter how long it was, there was a legislative history that showed there were abuses and Congress was seeking to protect the system against those abuses.
William H. Rehnquist: Do you disagree then with the import of Mr. Justice Stewart's question in the earlier case that, that test is – is there any conceivable set of facts that would support this distinction? You say that Congress must have manifested its concern.
Bruce S. Rogow: I say that because in every case, the Court has looked to see if there is some way to conclude that Congress had some concern. I am not saying that Congress must have manifested it by coming out with a long preamble to a statute which says this is why we did it. But there must be something in the record that justifies the Congressional classification.
William H. Rehnquist: Well, but what do you do with the test and cases like McGowan against Maryland which simply says, if on any conceivable hypothetical state of facts, this discrimination can be justified, it survives the Equal Protection test.
Bruce S. Rogow: McGowan versus Maryland as I recall is a Sunday closing law case and one distinction that I would make between McGowan versus Maryland is that, one, we have a little different -- two different things to consider here. One is that there are people, aliens, a class that is affected and it is not the same kind of thing that was being affected in McGowan versus Maryland –
William H. Rehnquist: Are you saying that the rational basis test when applied to people as you conceive it to be is not the same test as when it is applied to merchants who have to close on Sundays?
Bruce S. Rogow: I see the difficulties in taking that position, but quite candidly, I think that there must be, the rational basis is not a very précised test. One cannot apply it mechanically to everything. I think one must take into consideration the factors that come into play and I think yes, the fact that there are people involved here and there are aliens. And the fact that their important health care benefits involved here that maybe essential to the very life of those people.
William H. Rehnquist: Are there merchants somehow that were forced to close in McGowan less people than the aliens here?
Bruce S. Rogow: No, they are not less people but they do not form a class that this Court has in the past looked at very carefully, whenever legislation has been implemented to dealing it.
William H. Rehnquist: Well, but by hypothesis, when you are applying the rational basis test, you have already said that it is not a suspect classification. If it is a suspect classification, presumably you do not have to defend on the rational basis test.
Bruce S. Rogow: I agree, but I think that ones want to recedes, if the Court says it is not a suspect classification. I still think there can be some heightened judicial solicit to --
William H. Rehnquist: You recede only step by step.
Bruce S. Rogow: Yes sir, I do.
Warren E. Burger: (Inaudible) stores who close on Sunday, had they no injury? Are they entitled to no consideration?
Bruce S. Rogow: I think that they could shop another days other than Sunday and so the harm that befalls them is perhaps not a substantial as those who were denied important health care benefits when they are over 65 and need those benefits in order to protect their very life. I think there is a difference.
Warren E. Burger: You do not think there are any substantial number of people who really cannot do there shopping except on Sunday.
Bruce S. Rogow: For there maybe a number of people. I do not know how substantial Mr. Chief Justice but once again, I do not think –
Warren E. Burger: Apparent, it is enough to justify most of the supermarkets staying open on Sundays now.
Bruce S. Rogow: I think it is. I think the purpose of that obviously is not only to satisfy the needs of those people. But the economic needs of the supermarkets. When one looks again at Salfi and I think Salfi is very important in making our argument here. In Salfi, there were other objective evidences which could be shown to avoid the presumption that the marriage was not a sham. That does not appear in this case at all. In other words, in Salfi if a person had children by the marriage or had adopted children by the marriage, no matter how short how may have been before the death of the spouse. Then there was a way around that irrebuttable presumption is Salfi. In this case, there is not way around it. People who do have ties to the country, people who have come here have to wait five years no matter how strong ties are to the country and so once again, we have an example that Congress has not really been very precise in trying to meet the legitimate legislative goals that maybe involved. And one final example of the preciseness in Salfi, which I believe that this Court to uphold the statute in Salfi, is that Congress had reduced the requirement, the marriage requirement from one year to nine months. Because there had been evidence that some people who have been married for more than nine months but less than a year were being excluded from Social Security benefits even though the marriages were not sham. Another example of Congress trying to be precise and while it has power to draw lines. The Court looked at that power and said the power was exercised in a very precise and definite way and the lines that were drawn were not irrational. We think that using that analysis and applying it to this case, one must come to the conclusion that the lines are far too broad. Cut much too harshly and are therefore, irrational. The argument we make which is an argument really based upon the –
John Paul Stevens: Let me interrupt at this point.
Bruce S. Rogow: Yes Mr. Justice Stevens.
John Paul Stevens: I want to be sure I understood your colloquy with the Chief Justice. As I understand that you would not have the attacked the first requirement of lawfully admitted for permanent residents, if it were not for the words for permanent residents. You would agree that Congress could rationally distinguish between illegal and legal, illegally present aliens.
Bruce S. Rogow: Yes Mr. Justice Stevens.
John Paul Stevens: And as to the five-years, I take it you would agree that Congress could have drawn line at, say, six months?
Bruce S. Rogow: I think the six month requirement was much more difficult for me to try to overcome.
John Paul Stevens: Well would you agree that they could have drawn it on thirty days?
Bruce S. Rogow: Yes.
John Paul Stevens: You would agree we could draw some line.
Bruce S. Rogow: Yes I think.
John Paul Stevens: And that line would be equally precise with the one that they did draw. Just be a shorter lines.
Bruce S. Rogow: But we would then be able to come to the conclusion that the line was drawn with some concern for the people who are going to be entitled to those benefits. Requiring thirty days for instance, would perhaps show that Congress was trying to draw a fine line so that it would not harm people who were elderly who would come to this country lawfully and were indeed --
John Paul Stevens: It would just harm fewer people, because of the difference in five-years and thirty-days.
Bruce S. Rogow: That is right Mr. Justice Stevens and in Salfi, there were some people who obviously were married less than nine months but were still going to be precluded. Congress does not have to meet every need of every person but it must at least draw a line in a narrow way so that it does not engage in the whole sale kind of exclusions which are here.
John Paul Stevens: But the test as I understand you is the significance of the relationship between this country and the aliens. Thirty days is alright that a longer -- it is still the same yardstick, is it not?
Bruce S. Rogow: I am not happy with thirty-days. I mean, I would have a great deal of difficulty in standing before the Court and objecting to the thirty-day requirement. I think there is another way that could accomplish the purpose or just would be for Congress to do but for instance, one could draw the line between -- one could draw the line at those listed in the non-immigrant category under immigration law, which by definition would exclude all of those temporary people. But if instead Congress drew the line at thirty-days, I would then have to say that in thirty-days of course, you probably could not even get enrolled within thirty-day period so that might not be such a bad luck.
John Paul Stevens: But within the thirty-days, they do become persons entitled of the protection of the Fifth Amendment.
Bruce S. Rogow: Within one day of being admitted, they become persons. Yes Mr. Justice Stevens. The argument we are making is not –
Warren E. Burger: There on the First Amendment of the first hour of the first day on your theory, you have to say they are entitled of protection –
Bruce S. Rogow: I certainly believe Mr. Chief Justice that a person who immigrates to this country. Who on the moment he leaves Ellis Island and steps into New York for instance and says I have cut off all ties with my homeland and this is my new land and I will make it my only land for the rest of my life. That person has substantial and enduring ties, does Congress have to draw the line there if—it would be nice of they did. It would most accurately reflect what the purpose that the Government is suggesting is. But if it did not draw the line quite there, I would not be able to say it would totally irrational and of course, all of this discussion is premised on the assumption that irrational basis test is appropriate one and not the compelling interest test, the point which I do not of course agree with. The argument we are making is not a novel one. In 1886, in Yick Wo versus Hopkins, the Court held that aliens were entitled to the benefits of the Fourteenth Amendment. In 1896, in Wong Wing versus United States, the Court held that aliens were entitled to the benefits of the Fifth Amendment. Our argument is the amalgam of the Fourteenth and Fifth Amendments and we are saying that aliens today ought to be entitled to the constitutions just as aliens of a past century that were entitled to the benefits of the constitution. And we believe that the cases that this Court has decided recently dealing with aliens are most persuasive in affirming the decision of the Court below.
Warren E. Burger: Thank you Mr. Rogow. Do you have any further Mrs. Shapiro?
Harriet S. Shapiro: No, Your Honor.
Warren E. Burger: Thank you. The case is submitted.